Per Curiam,
In the court these were two cases consolidated into one and tried at the same time and before the same jury, the plaintiffs being husband and wife. There was evidence that the motorman opened the front door of the car and invited Mrs. Sowash to leave the car from the front platform. She testifies that she followed his direction and descended to the gronnd from the steps of the front platform. The ground was broken and the night was dark, and the plaintiff testifies that within a very few steps she caught her foot in some way and fell to the ground and sustained her injuries. As there was no proof of *621any contributory negligence on her part, if the jury believed her story, she was entitled to recover and her husband also. The case must necessarily have been submitted to the jury, and could not have been taken from them without error.
The judgments are affirmed.